      Case 2:16-cv-00607-DGC Document 184 Filed 06/05/19 Page 1 of 5



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Plaintiffs CWT Canada II
14   Limited Partnership and Resource Recovery
15   Corporation

16                          UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
17
     CWT CANADA II LIMITED
18   PARTNERSHIP, an Ontario, Canada
19   Limited Partnership; and RESOURCE             Case Nos.: 2:16-cv-00607-PHX-DGC
     RECOVERY CORPORATION, a Delaware                         2:16-cv-02577-PHX-DGC
20   Corporation,
21                       Plaintiffs,

           v.                                      CWT PARTIES’ UNOPPOSED
22                                                 MOTION TO CONTINUE TRIAL
23   ELIZABETH J. DANZIK, an individual; and
     DEJA II, LLC, an Arizona Limited Liability    Oral Argument Requested
24   Company
25                     Defendants.                 (First Request)

26   And related claims.
27
28
       Case 2:16-cv-00607-DGC Document 184 Filed 06/05/19 Page 2 of 5



 1
               Plaintiffs CWT Canada II Limited Partnership and Resource Recovery Corporation
 2
     (collectively, the “CWT Parties”) file this unopposed motion to continue the trial in this
 3
     action to later in 2019, subject to this Court’s availability. This motion is supported by the
 4
     following memorandum of points and authorities. Defendants’ counsel have stated that
 5
 6   they do not oppose this motion.

 7                      MEMORANDUM OF POINTS AND AUTHORITIES

 8             On February 4, 2019, this Court scheduled trial in this matter to begin on August 6,
 9   2019, and continue for a total of eight days on August 6-9 and 13-16, 2019. Dkt. No. 180
10   ¶¶ 1-2.
11             We recently learned, however, that the principal of Plaintiff CWT Canada II
12
     Limited Partnership, Jean Noelting, will be on a business trip in Asia during the time this
13
     trial is scheduled. This trip was planned well before the trial was scheduled, and it would
14
     be a significant hardship to Mr. Noelting for the trip to be rescheduled (if it even could
15
     be). We did not know about this scheduling conflict when the Court scheduled this case
16
     for trial.
17
               We expect Mr. Noelting to be called as a witness by some or all the parties at trial,
18
19   and his absence at trial would prejudice the CWT Parties.

20             While we know the Court’s schedule is extremely busy, we respectfully request

21   that the Court continue this trial to accommodate Mr. Noelting. Plaintiffs and their
22   counsel are available for trial any time after Labor Day (counsel has vacation plans at the
23   end of August) through December 20, 2019, with the exception of September 9-25 (when
24   counsel has other trials and professional obligations scheduled), September 30 and
25
     October 1 (Jewish holiday of Rosh Hashanah), October 8 and 9 (Jewish holiday of Yom
26
     Kippur), and October 13-20 (Jewish holiday of Sukkot).
27
               This is the CWT Parties’ first (and will be their only) request for a continuance of
28
      Case 2:16-cv-00607-DGC Document 184 Filed 06/05/19 Page 3 of 5



 1
     this trial. And Defendants’ counsel have stated that they do not oppose this motion.
 2
                                           CONCLUSION
 3
            We respectfully ask this Court to continue the trial in this action to any time after
 4
     Labor Day through December 20, 2019—with the exception of September 9-25 or 30, or
 5
 6   October 1, 8-9, or 13-20—and to continue the outstanding pretrial deadlines (including the

 7   final pretrial conference and deadlines for the Proposed Final Pretrial Order, motions in

 8   limine, and the other pretrial filings in paragraph ten of the Court’s February 4, 2019 order
 9   (Dkt. No. 180)) accordingly.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
      Case 2:16-cv-00607-DGC Document 184 Filed 06/05/19 Page 4 of 5



 1   Dated: June 5, 2019
            Phoenix, Arizona
 2
 3                                     Respectfully submitted,
 4                                     RYAN RAPP & UNDERWOOD, P.L.C.
 5
                                       By:     /s/ Henk Taylor (016321)
 6                                             J. Henk Taylor (016321)
                                               3200 N. Central Ave., Suite 1600
 7
                                               Phoenix, Arizona 85012
 8                                             Telephone: (602) 280-1000
                                               Facsimile: (602) 265-1495
 9                                             E-Mail: htaylor@rrulaw.com
10
                                       SCHLAM STONE & DOLAN LLP
11
                                               Jeffrey M. Eilender
12
                                               Bradley J. Nash
13                                             Joshua Wurtzel
                                               26 Broadway
14                                             New York, New York 10004
15                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
16                                             E-Mail: jeilender@schlamstone.com
                                               E-Mail: bnash@schlamstone.com
17
                                               E-Mail: jwurtzel@schlamstone.com
18
                                       Attorneys for Plaintiffs CWT Canada II Limited
19                                     Partnership and Resource Recovery
20                                     Corporation

21
22
23
24
25
26
27
28

                                         -3-
      Case 2:16-cv-00607-DGC Document 184 Filed 06/05/19 Page 5 of 5



 1   ORIGINAL e-filed and COPIES
     e-mailed this 5th day of June, 2019 as
 2
     follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swensen
 5   Victoria Stevens
     WILENCHIK & BARTNESS P.C.
 6   2810 North Third Street
     Phoenix, AZ 85004
 7
     diw@wb-law.com
 8   tylers@wb-law.com
     victorias@wb-law.com
 9   admin@wb-law.com
10
     Leo R. Beus
11   BEUS GILBERT PLLC
     701 North 44th Street
12
     Phoenix, AZ 85008
13   lbeus@beusgilbert.com
14   Attorneys for Defendants Tony Ker, Richard
     Carrigan, Elizabeth J. Danzik, and Danzik
15   Applies Sciences, LLC
16
     /s/ Henk Taylor
17   J. Henk Taylor
18
19
20
21
22
23
24
25
26
27
28

                                              -4-
